Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6-9, 11, 15 and 16 have been amended, claims 17-18 are added. Claims 1-18 are currently pending.
Applicant’s arguments, filed 07/28/2022, and in light of Applicant’s amendment to 
claims 1 and 15 have been fully considered and are moot in view of the new rejection (See infra).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2012-215632 A to Mitarai; Takeshi (employing the provided machine translation and hereafter “Mitarai”).

Regarding claim 1, Mitarai teaches a lens apparatus (Figs. 1-2 and 10-11: lens apparatus 100) comprising: 
an exterior unit (Figs. 1-2 and 10-11, [0017]: a lens barrel 1) incorporating a lens unit having an optical axis (Figs. 1-2 and 10-11, [0018]: an optical system 32/34/36 disposed inside the lens barrel 1 with the optical axis O): 
and an operation unit (Figs. 9: a touch sensor 2) which is arranged on the exterior unit (Figs. 1 and 9-11, [0017]: the a touch sensor 2 is disposed on an outer peripheral portion of the lens barrel 1) along a circumferential direction around an optical axis O) and on which a touch operation is to be performed to control at least one controlled unit (Figs. 2 and 8-11, [0020]-[0022]&[0060]-[0067]: a focus control function, to drive focus lens 36 with driver 112F, is selected for sliding in the circumferential direction; and a zoom control function, to drive Zoom lens 32 with driver 112Z, is selected for sliding in the optical axis direction, respectively.), 
wherein the operation unit is configured to detect a clockwise touch operation and a counterclockwise touch operation around an axis extending in a direction intersecting with the optical axis of the lens unit (Figs. 8-11, [0060]-[0067]: Note that the direction of control in the focus control (forward / backward direction in the direction of the optical axis O) is determined according to the detected sliding direction of the finger (whether the direction is a clockwise direction or a counterclockwise direction). Further, the control amount (the amount of movement of the focus lens and zoom lens) in the focus control and zoom control is determined according to the amount of sliding of the detected finger.).

Regarding claim 6, Mitara the lens apparatus according to claim 1, in addition Mitara discloses further comprising at least one driving unit configured to move the at least one controlled unit, wherein the at least one controlled unit is at least one optical element, and wherein the at least one optical element is configured to move in at least one direction (Figs. 2 and 8-11, [0020]-[0022]&[0060]-[0067]: a focus control function, to drive focus lens 36 with driver 112F, is selected for sliding in the circumferential direction; and a zoom control function, to drive Zoom lens 32 with driver 112Z, is selected for sliding in the optical axis direction, respectively.).

Regarding claim 7, Mitara the lens apparatus according to claim 6, in addition Mitara discloses wherein the clockwise touch operation results in an optical element from the at least one optical element moving in a first movement direction, and wherein the counterclockwise touch operation results in the optical element from the at least one optical element moving in a second movement direction different from the first movement direction (Figs. 2 and 8-11, [0020]-[0022]&[0060]-[0067]: Note that the direction of control in the focus control (forward / backward direction in the direction of the optical axis O) is determined according to the detected sliding direction of the finger (whether the direction is a clockwise direction or a counterclockwise direction). Further, the control amount (the amount of movement of the focus lens and zoom lens) in the focus control and zoom control is determined according to the amount of sliding of the detected finger.).

Regarding claim 13, Mitara the lens apparatus according to claim 1, in addition Mitara discloses further comprising a selection unit configured to select at least one of the at least one controlled unit to be controlled based on the touch operation (Figs. 2 and 8-11, [0020]-[0022]&[0060]-[0067]: a focus control function, to drive focus lens 36 with driver 112F, is selected for sliding in the circumferential direction; and a zoom control function, to drive Zoom lens 32 with driver 112Z, is selected for sliding in the optical axis direction, respectively.).

Regarding claim 15,  claim 15 has been analyzed and rejected with regard to claim 1 and in accordance with Mitara's further teaching on: An imaging apparatus comprising: a lens apparatus; and an image pickup element configured to receive an image formed by the lens apparatus (Figs. 1-2,[0017]-[0021]: lens device 100 and imaging unit 200).

Regarding claim 16, Mitara the imaging apparatus according to claim 15 in addition Mitara discloses wherein the controlled unit includes a processing unit configured to set a focusing region in the image ([0022]: CPU 118 of the lens device 100 performs automatic focusing. In cooperation with an AF unit 115, a focus lens 36 is moved in the direction of an optical axis O, an AF search of a contrast AF system is performed by an AF unit 115, and a focus lens 36 is moved to a lens position for focusing an object on the basis of the AF result.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2012-215632 A to Mitarai; Takeshi (employing the provided machine translation and hereafter “Mitarai”), in view of the Japanese Patent Publication No. 2014-089280 A to Sawada et al. (employing the IDS provided machine translation and hereafter “Sawada”).

Regarding claim 9, Mitara the lens apparatus according to claim 6, except  wherein the operation unit includes at least one detection region, wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a third movement direction, and wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a fourth movement direction different from the third movement direction.
However, Sawada discloses wherein the operation unit includes at least one detection region, wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a third movement direction, and wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a fourth movement direction different from the third movement direction (Fig. 3, [0049]-[0050]: the first touch sensor 41 and the second touch sensor 51 may realize both functions with a single touch sensor. If the sliding operations in the directions of the arrows 91 and 92 in FIG. 3 can be detected separately, the first touch sensor 41 and the second touch sensor 51 can be shared. In this case, for example, the slide operation in the direction of the arrow 91 can be used separately from the focus, and the slide operation in the direction of the arrow 92 can be used separately from zooming. Furthermore, if a two-dimensional operation can be detected, the slide operation in the direction of the arrow 93 can be assigned to either focus or zooming.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the operation unit includes at least one detection region, wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a third movement direction, and wherein a detection region, from the at least one detection region, corresponds to moving an optical element from the at least one optical element in a fourth movement direction different from the third movement direction as taught by Sawada into Mitara image device. The suggestion/ motivation for doing so would be to provide a good operability for an operator using a touch pad (Sawada: [0003]).

Regarding claim 10, Mitara the lens apparatus according to claim 6, except wherein a line parallel to an optical axis of the lens apparatus and passes through a center of the operation unit is a reference line, wherein one side with respect to the reference line corresponds to a first movement speed of an optical element of the at least one optical element, and wherein another side with respect to the reference line corresponds to a second movement speed of an optical element from the at least one optical element.
However, Sawada discloses wherein a line parallel to an optical axis of the lens apparatus and passes through a center of the operation unit is a reference line, wherein one side with respect to the reference line corresponds to a first movement speed of an optical element of the at least one optical element, and wherein another side with respect to the reference line corresponds to a second movement speed of an optical element from the at least one optical element (Figs. 1-5, [0049]-[0050]: see the  arrangement of the arrows 91 and 92 with respect to the optical axis direction S. The arrow 91 When the finger is slid left or right in the direction of the arrow, slow focus or zooming may be performed, and when the finger is slid left or right in the direction of the arrow 92, the first focus or first zooming may be performed. Slow focus / fast focus indicates a slow / fast relative focus speed, and slow zoom / fast zoom indicates a slow / fast relative zoom speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a line parallel to an optical axis of the lens apparatus and passes through a center of the operation unit is a reference line, wherein one side with respect to the reference line corresponds to a first movement speed of an optical element of the at least one optical element, and wherein another side with respect to the reference line corresponds to a second movement speed of an optical element from the at least one optical element as taught by Sawada into Mitara image device. The suggestion/ motivation for doing so would be to provide a good operability for an operator using a touch pad (Sawada: [0003]).

Regarding claim 11, Mitara the lens apparatus according to claim 6, except 
wherein a detection region, from at least one detection region, corresponds to a first movement speed of an optical element from the at least one optical element, and wherein a detection region, from at least one detection region, corresponds to a second movement speed of the optical element from the at least one optical element.
However, Sawada discloses wherein a detection region, from at least one detection region, corresponds to a first movement speed of an optical element from the at least one optical element, and wherein a detection region, from at least one detection region, corresponds to a second movement speed of the optical element from the at least one optical element (Figs. 1-5, [0049]-[0050]: The arrow 91 When the finger is slid left or right in the direction of the arrow, slow focus or zooming may be performed, and when the finger is slid left or right in the direction of the arrow 92, the first focus or first zooming can be performed. Slow focus / fast focus indicates a slow / fast relative focus speed, and slow zoom / fast zoom indicates a slow / fast relative zoom speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a detection region, from at least one detection region, corresponds to a first movement speed of an optical element from the at least one optical element, and wherein a detection region, from at least one detection region, corresponds to a second movement speed of the optical element from the at least one optical element as taught by Sawada into Mitara image device. The suggestion/ motivation for doing so would be to provide a good operability for an operator using a touch pad (Sawada: [0003]).

Regarding claim 12, the Mitara and Sawada the lens apparatus according to claim 11, in addition Sawada discloses wherein the detection region corresponding to the first movement speed is located outside the detection region corresponding to the second movement speed, and wherein the first movement speed is lower than the second movement speed (as illustrated by Figs. 1-5, [0049]-[0050]: The arrow 91 When the finger is slid left or right in the direction of the arrow, slow focus or zooming may be performed, and when the finger is slid left or right in the direction of the arrow 92, the first focus or first zooming can be performed. Slow focus / fast focus indicates a slow / fast relative focus speed, and slow zoom / fast zoom indicates a slow / fast relative zoom speed.). The suggestion/ motivation for doing so would be to provide a good operability for an operator using a touch pad (Sawada: [0003]).
Allowable Subject Matter
Claims 2-5, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 17, the prior art of record taken alone or in combination, fails to disclose or render obvious a touch operation is to be performed to control at least one controlled unit; and an edge portion that surrounds a periphery of the operation unit, wherein the operation unit has a round shape and includes a detection unit configured to detect a clockwise touch operation and a counterclockwise touch operation, in combination with all the limitations recited on claim 17.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious an edge portion that surrounds a periphery of the operation unit, and wherein the operation unit has a round shape and includes a detection unit configured to detect a clockwise touch operation and a counterclockwise touch operation, in combination with all the limitations recited on claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697